UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6431


JERRY L. OLIVER,

                  Plaintiff - Appellant,

             v.

V. GRAY, Opt. Officer; THOMAS, Grievance Coor.; GILES, C/O;
STOOTS, Sgt.; SERGEANT LYNCHARD; MYERS, Captain; MS. C.
MATTHEWS, T.P.S.; DILLMAN, Warden; MS. CROWDER-AUSTIN,
Regional Ombudsman; COLEMAN, C/O; REEVES, C/O; ANDREW J.
GIBBS; FOUNTAIN, C/O; MR. GILES; HOWARD BRUCE SCHNEIDER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00004-jct-mfu)


Submitted:    December 17, 2009             Decided:   January 6, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Oliver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry L. Oliver, a Virginia state prisoner, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 (2006)

action   for   failure     to    state   a   claim,   pursuant    to    28   U.S.C.

§ 1915A(b)(1) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm substantially on the

reasoning of the district court.              Oliver v. Gray, No. 7:09-cv-

00004-jct-mfu (W.D. Va. Feb. 12, 2009).               With regard to Oliver’s

claim of denial of access to the courts, we find that Oliver has

failed to demonstrate that he suffered an actual injury because

of the Defendants’ actions; thus, his claim is not actionable.

See Lewis v. Casey, 518 U.S. 343, 351-52 (1996).                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials    before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2